Proceeding under article 78 of the Civil Practice Act to review the determination of the State Liquor Authority revoking petitioner’s restaurant liquor license. The petitioner was charged with seven violations of the Alcoholic Beverage Control Law for which a liquor license may be revoked. After a hearing in which petitioner was represented by counsel and was afforded the opportunity to cross-examine witnesses and to present evidence, the hearing commissioner has sustained five of the charges. The Authority has adopted the hearing commissioner’s findings and issued an order revoking petitioner’s license. The charges sustained consisted of sales to minors on two occasions, sales to an intoxicated person on two occasions, and permitting the licensed premises to become disorderly. There was sworn testimony at the hearing sufficient to sustain the charges, if it were believed. The credibility of witnesses and the weight to be given their testimony are for the determination of the hearing commissioner and the Authority. The record contains substantial competent evidence in support of the charges. There was no abuse of discretion by the Authority in imposing the penalty involved. The Authority is entitled to consider, in imposing a penalty, after charges are sustained, the previous record and history of the licensee and the licensed premises. The mere fact that a lesser penalty was imposed upon others upon similar charges does not demonstrate an abuse of discretion. Determination unanimously confirmed and the petition dismissed, without costs. Present — Foster, P. J., Bergan, Goon, Halpern and Gibson, JJ.